Clarke, J. :
This was an appeal from an order denying a motion for a reargument of the' motion for the continuance of an injunction pendente lite herein. As upon appeal the original order continuing -the in j unction has been reversed by_ the order of this court, handed down with an opinion this day {ante, p. 832), it is only necessary to affirm the order herein appealed- from, without costs. Ingraham,-. McLaughlin, Laughlin and Houghton, JJ., concurred. Order affirmed, without Costs. Order filed.